Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 3 recite the limitation "the hardware initialization firmware" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 2 recites that the firmware is “according to a Basic Input/Output System standard” and claim 3 recites that the firmware is “according to a Unified Extensible Firmware Interface standard”, however it’s unclear what “according to” consists of within these contexts. For example, is the firmware being defined “according to” one of the two standards, or is the firmware being programmed “according to” one of the two standards? The term “according to” without an associated verb is thus rendered unclear by these claims.
Claims 4, 5, 12, and 18 recite the limitations “wherein the SMM handler routine to at least one of enable or disable…” (claims 4, 12, and 18) or “wherein the SMM handler routine to perform communication…” (claim 5) which are each unclear. Specifically, it’s unclear if the SMM handler routine is intended to be configured “to at least one of enable or disable” or “perform communication” or if there’s another term missing from the claim that would clarify what the SMM handler routine in view of the recitation of “to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Zimmer” (US 2005/0114639).

Regarding Claim 1:
A processing system (Fig. 1) comprising: 
a plurality of hardware components (¶0030, “Typically, each SMM event handler will contain code to service a particular hardware component…” & Fig. 6 detailing a plurality of handlers 2-7); 
one or more memory modules (¶0059, “A typical system memory configuration 616 is shown in FIG. 6, which includes an operating system space 618, a user space 620 in which code and data corresponding to user applications are stored, and an SMRAM space 126”); and 
a memory device (Fig. 6, element 624) communicably coupled to the plurality of hardware components and the one or more memory modules, the memory device to store platform initialization firmware (¶0026, “… an implementation of an extensible SMM framework is depicted in FIG. 1. The implementation is enabled through the use of EFI framework, which defines a new model for the interface between operating systems and platform hardware”; i.e., the EFI Framework is communicatively coupled between an operating system layer and hardware layer, and further shown in Fig. 6 to be communicatively coupled with System Memory and SMRAM) to cause the processing system to: 
initialize, during a boot process of the processing system, a portion of the one or more memory modules as system management random access memory (SMRAM) for system management mode (SMM) usage (Fig. 1, element 126; Fig. 3, step 300; ¶0026, “A high-level view of an implementation of an extensible SMM framework is depicted in FIG. 1. The implementation is enabled through use of the EFI framework… Together, these provide a standard environment for booting an operating system and running pre-boot applications”; ¶0027, “The process for producing the SMM extensibility framework is initiated in a block 110, wherein The SMM extensibility framework is instantiated”; ¶0029, “During the installation of the EFI SMM base protocol driver, an SMM Nub 124 is loaded into SMRAM 126, which comprises an SMM-only memory space”) i.e., a portion of the system memory is allocated as SMRAM that includes a SMM NUB, where the SMM framework/NUB is initiated during a boot process of an operating system); 
generate an SMM component in the SMRAM (Fig. 1, element 138; ¶0031, “… an add-on SMM event handler portion 138 of SMRAM 126”), the SMM component comprising an SMM handler routine (¶0030, “Registration of an SMM event handler is the first step in enabling the handler to perform a particular SMI event servicing function…”) to handle dynamic intellectual property (IP) management operations (¶0023, “An extensible SMM framework … that allows for multiple drivers, possibly written by different parties, to be installed for SMM operation”; ¶0030, “Typically, each SMM event handler will contain code to service a particular hardware component … In general, there may be some correspondence between a given driver and an SMM event handler”; i.e., each driver is considered a “dynamic intellectual property” by virtue of being written by different parties, where the SMM event handler services operations pertaining to the driver and/or hardware corresponding to each driver) corresponding to the plurality of hardware components (¶0031, “…once all of add-on event handlers are loaded, add-on SMM event handler portion 128 (Examiner notes that this should read “138”) comprises a set of event handlers corresponding to add-on drivers 2-7, as depicted by a block 142”; i.e., each driver corresponds to a hardware component); 
register the SMM handler routine with an SMM interrupt (SMI) (¶0030, “Registration of an SMM event handler is the first step in enabling the handler to perform a particular SMI event servicing function it is designed to perform”; ¶0031, “As SMM event handlers are registered, they are added to a list of handlers 146 maintained by SMM Nub 124”) for identification of SMM events from an operating system (OS) of the processing system (¶0030, “Typically, each SMM event handler will contain code to service a particular hardware component or subsystem, or a particular class of hardware. For example, SMM event handlers may be provided for servicing errors cause by the system's real time clock, I/O port errors, PCI device errors, etc. In general, there may be some correspondence between a given driver and an SMM event handler”); and 
generate an SMM dispatcher in the SMRAM (¶0029, “During the installation of the EFI SMM base protocol driver, an SMM Nub 124 is loaded into SMRAM 126…” & ¶0037, “… the SMM Nub dispatches the next event handler in the list…”), the SMM dispatcher to create an instance of the SMM handler routine in the SMRAM in response to receiving an SMI from the OS during runtime of the processing system (Fig. 2, step discloses a plurality of steps (see at least steps 214, 222, and 224) that create an instance of SMM handler routines responsive to the SMM Nub receiving an SMI event at step 202).

Regarding Claim 2:
The processing system of claim 1, wherein the hardware initialization firmware is according to a Basic Input/Output System standard (¶0003, “System Management Mode (SMM) has been available on IA-32 (Intel Architecture 32-bit) processors as an operation mode hidden to operating systems that executes code loaded by BIOS (Basic Input Output System) or firmware”; i.e., the EFI Framework that instantiates SMM of Zimmer is based upon code loaded by a BIOS).

Regarding Claim 3:
The processing system of claim 1, wherein the hardware initialization firmware is according to a Unified Extensible Firmware Interface standard (¶0026, “A high-level view of an implementation of an extensible SMM framework is depicted in FIG. 1. The implementation is enabled through use of the EFI framework…”; i.e., the EFI Framework of Zimmer is considered a part of the UEFI standard).

Regarding Claim 4:
The processing system of claim 1, wherein the SMM handler routine to at least one of enable or disable an IP of one of the plurality of hardware components during the runtime of the processing system (Fig. 6 details that different drivers are handled as either “trusted” or “non-trusted”. Here, the examiner interprets a trusted drive as being “enabled” and a non-trusted derive as being “disabled”. ¶0051 further elaborates on this by disclosing, “…an optional memory access mechanism is provided that prevents event handlers that are deemed to be non-secure (i.e., non-trusted)) from accessing memory allocated to and/or by trusted code. Generally, this trusted code may include the SMM Nub in the SMRAM, and trusted code in other portions of the systems main memory, such as EFI core components and an operating systems kernel. In one embodiment, the trusted code may include event handlers that are deemed as secure”).

Regarding Claim 6:
The processing system of claim 1, wherein the SMM component comprises a plurality of SMM handler routines each corresponding to a hardware component of the plurality of hardware components of the processing system (Fig. 6 details a plurality of SMM handler routines (see Handler2-7 Code/Data) which correspond to Drivers (hardware) 2-7).

Regarding Claims 11-13:
Method claims 11-13 correspond to respective processing system claims 1, 2, and 6, and contain no further limitations. Therefore claims 11-13 are rejected by applying the same rationale used to reject claims 1, 2, and 6 above, respectively.

Regarding Claims 17-19:
Non-transitory computer-readable storage medium laims 17-19 correspond to respective processing system claims 1, 2, and 6, and contain no further limitations. Therefore claims 17-19 are rejected by applying the same rationale used to reject claims 1, 2, and 6 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Zimmer” (US 2005/0114639). in view of “Swanson” (US 2015/0370661).

Regarding Claim 5:
Zimmer teaches:
The processing system of claim 4, …
Zimmer does not disclose:
… wherein the SMM handler routine to perform communication with the one of the plurality of hardware components to enable or disable the IP using a side band interface (SBI) command.
Swanson teaches:
… wherein the SMM handler routine to perform communication with the one of the plurality of hardware components to enable or disable the IP using a side band interface (SBI) command (Fig. 3b steps 330 and 334; ¶0040, “300b begins with an SMI being fired in a start block 328. In response, a determination is made in a decision block 330 to whether the SMI is due to a chipset failover notification… Accordingly, if the answer to decision block 336 is YES, the flow proceeds to a block 338 in which the quiesce mode is initiated in SMI to ensure all I/O traffic is stopped”; ¶0041, “If the answer to decision block 330 is YES, the source of the failing component is determined via use of a sideband interface or chipset interconnect”; i.e., determine whether a hardware component is failing via an SMI event and further determining the source of the failure using a sideband interface in order to disable associated I/O).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Zimmer’s hardened extensible firmware framework system by enhancing Zimmer’s SMM handler to communicate with a hardware component that may need disabling via a sideband interface, as taught by Swanson, in order to communicate with the component using out-of-band communications.
	The motivation is to reduce any interface traffic interference by incorporating an out-of-band channel for communications to occur between a systems’ SMM event handler and a potentially failing hardware component while still allowing standard in-band communications to occur in the system between other hardware components.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Zimmer” (US 2005/0114639). in view of “Schulz” (US 2018/0285291).

Regarding Claim 7:
Zimmer teaches:
The processing system of claim 1,  …
Zimmer does not disclose:
… wherein the SMI is received at the SMM component from a trusted execution environment (TEE) driver of the OS.
Schulz teaches:
… wherein the SMI is received at the SMM component from a trusted execution environment (TEE) driver of the OS (¶0002, “An important feature of trusted execution environments (“TEEs”) is an ability to interrupt an application executed by the TEE in a timely and secure manner for handling hardware or software interrupt events. In many cases, an interrupt event is handled by a non-trusted OS compartment, in which case a special hardware path may be used to securely store and exit the TEE”; ¶0003, “Some solutions handle interrupt events in a TEE, by making the hardware enter a special “secure mode” upon the occurrence of particular interrupts, e.g. INTEL® Secure Management Mode (“SMM”) and INTEL® System Management Interrupt (“SMI”)…”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Zimmer’s hardened extensible firmware framework system by enhancing Zimmer’s system to incorporate a trusted execution environment (TEE), where the TEE is incorporated within an Secure Management Mode environment, as taught by Schulz, in order to provide the system with the ability to timely and securely interrupt applications within the TEE .
	The motivation is to provide an ability to timely and securely interrupt an application by providing the application in a trusted execution environment and handling the interrupt via a special hardware path that incorporates a Secure Management Mode environment (Schultz, ¶0002).

Allowable Subject Matter
Claims 8-10, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest, either individually or in combination, the subject matter of claims 8, 14, and 20, and thus these claims (and their intervening claims) are considered allowable over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491